Title: General Orders, 9 August 1777
From: Washington, George
To: 



G.O.
Head Quarters Roxboro’ Augt 9th 1777

The Army is to move on slowly to Corrells Ferry and Cross the River, the March to begin tomorrow morning if it should not rain as early as possible. All absent Officers not on actual duty to be order’d to join their respective Corps immediately. The Commg Officers of Regts are to give in the names of all such Absentees to his Brigr or Officers Commd his Brigade who is to lose no time in issuing these orders, for

this Purpose all possible pains is also to be taken to get the men of each Regt to it.
The Wagon M. G. and all those acting in that Deportment under him are to govern themselves agreable to the Rules and Regulations of the Army Conformable to all G.O. in the Division and Brigades to which they respectively belong and those attach’d to Brigades to be subject to the verbal orders of the Field Officers of the Brigade appointed to the charge and direction of the line of March for the day, for any Offence they are to be confin’d to their Quarters, and tried by such Court Martial as shall be appointed to hear and determine the same, if any Officer in the department misbehaves either on the March or in Camp, Complaint is to be made to the Field Officers Superintending the Line of March for the day, or to the Brigr or Majr Genl of the Brige or Division; either of whom may order the person to confine himself to his Quarters as above. This Provision being made to keep Waggon Masters to their duty every Officer is positively forbidden to put any of them under Guard or in the Provost, and the doing it will assuredly subject them to be tried by a Court Martial for breach of Orders.
The Names of the Deputy Waggon Masters Genl appointed to the division of the Waggons of the Divisions to be inserted in the division orders, and those of the Waggon Masters of Briges in Brige Orders, and those Officers to have recourse to the G.O. for the better Regulation of their Conduct.
For the future the Commissaries are to Issue 5 Ounces of Soap for each Man pr Week and if it should ever happen that they have not soap to Issue they are by no means to give money in liew of the Soap allowed and not drawn but to reimburse Commg Officers of Regts & Corps such sums as they shall have expended for that Article for the use of their Regt & Corps when not to be had at the Commissaries Stores, but in such Cases the Officers will Confine themselves to the above allowance, and no Soldier on any pretence shall be permitted to sell his Soap, but if detected in doing it shall be severely punished. This Ample allowance of Soap being made, The Commg Officers of Regts & Corps will be answerable hence forward the Men appear decent and Clean. No Officer having appear’d before the board of Genl Officers to shew Cause why the abstracts cannot be made out agreable to G.O. it is expected they will be compleated and delivered to the Paymaster Genl by the time Limited in the G.O. of the 6th Inst and henceforward the pay abstracts are to be regularly delivered to the Paymaster Genl on the first Monday of every Month, for the Month Preceeding.
The Honble the Contl Congress have been pleas’d to appoint Willm Buckannan Esqr Commissary of Genl Purchases and Chs Stewart Esqr Commissary of Genl Issues of Provisions for the Armies in the service

of the United States. Joseph Trumbull Esqr the late Commissary Genl having declined serving in this department any longer.
All the rations of the Army are to be made up to next Monday in order for a Settlement with the late Commissary Genl Trumbull, Mr. Bates will attend the Army constantly till the whole are paid off, he will take his Quarters as near as he can to head Quarters.
